DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al (US Pub 2014/0217302).
                                            
    PNG
    media_image1.png
    603
    508
    media_image1.png
    Greyscale

Regarding claim 1, Shin et al disclose [see Fig. 1 above] a semiconductor test system comprising: a transfer chamber (transfer chamber 130); at least one loadlock chamber (loadlock 150-151) arranged around the transfer chamber (130) to receive a plurality of wafers (wafer 152); and at least one test chamber (chambers 100, 110, 120, 121, or 122) arranged around the transfer chamber (130), the test chamber (100, 110, 120, 121, or 122) having a cryogenic temperature and a high vacuum, wherein an internal pressure of the transfer chamber (130) is
changed into an internal pressure of the loadlock chamber (150-151) when the transfer chamber (130) is connected to the loadlock chamber (150-151), and the internal pressure of the transfer chamber (130) is changed into an internal pressure of the test chamber (100, 110, 120, 121, or 122) when the transfer chamber (130) is connected to the test chamber (100, 110, 120, 121, or 122).
Regarding claim 2, Shin et al disclose wherein the transfer chamber (130) comprises a plurality of sidewalls [shown but not numbered], the loadlock chamber (150-151) is positioned at one of the sidewalls, and the test chamber (100, 110, 120, 121, or 122) is positioned at the other of the sidewalls [see Fig. 1 above].
Regarding claim 3, Shin et al disclose wherein the transfer chamber (130) comprises a pump [not shown but see paragraph [0022], lines 5-6 where it teaches the use of a turbo molecular pump] configured to control the internal pressure of the transfer chamber (130) [see paragraph [0022], lines 5-6].
Regarding claim 4, Shin et al disclose wherein the test chamber (100, 110, 120, 121, or 122) comprises: a cooling tank (cooling chamber 141) configured to supply a cooling source to the test chamber (100, 110, 120, 121, or 122); a pump configured to provide the test chamber (100, 110, 120, 121, or 122) with the high vacuum; and a flow sensor (cooling plate 142) installed in the cooling tank (141) to periodically sense an amount of the cooling source in the cooling tank (141).
Regarding claim 5, Shin et al disclose wherein the flow sensor (142) senses the amount of the cooling source in the cooling tank (141) before transferring the wafer (152) to the test chamber (100, 110, 120, 121, or 122).
Regarding claim 6, Shin et al disclose wherein the test chamber (100, 110, 120, 121, or 122) has a temperature of -50°C to -196°C and a pressure of 10-5 torr to 10-7 torr [see the last 3 lines of paragraph [0023] and the last 6 lines of [0024] for details].
Regarding claim 7, Shin et al disclose wherein the test chamber (100, 110, 120, 121, or 122) comprises a prober [via electron beam]configured to perform a probe test on the wafer (152) transferred to the test chamber (100, 110, 120, 121, or 122).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US PUB 2004/02173020 in view of Kimura et al (US PUB 2010/0068009).

        
    PNG
    media_image2.png
    443
    425
    media_image2.png
    Greyscale
          
    PNG
    media_image3.png
    838
    542
    media_image3.png
    Greyscale

Regarding claim 8, Shin et al disclose [see Fig. 1 above] a semiconductor test system comprising: a transfer chamber (transfer chamber 130) including a transfer unit (robot 190); a plurality of loadlock chamber (loadlock 150-151) arranged around the transfer chamber (130) in a cluster shape;  a plurality of test chambers (chambers 100, 110, 120, 121, or 122) arranged around the transfer chamber (130) in the cluster shape; and wherein the test chambers (100, 110, 120, 121, or 122) are configured to perform a probe test under a cryogenic environment, wherein a wafer (wafer 152) in any one of the loadlock chambers (150-151) is transferred to the test chamber (100, 110, 120, 121, or 122) through the transfer chamber (130) by the transfer unit (190), and the tested wafer (152) in the test chamber (100, 110, 120, 121, or 122) is transferred to the loadlock chamber (150-151) through the transfer chamber (130) by the transfer unit (190). However, the prior art does not disclose a control module as claimed. Kimura et al disclose [see Fig. 1 above] a semiconductor test system comprising a transfer chamber (transfer unit 141) including a transfer unit (transfer unit 142); a plurality of loadlock chamber (lock chamber 131) arranged around the transfer chamber (141) in a cluster shape;  a plurality of test chambers (chambers 101a-101d) arranged around the transfer chamber (141) in the cluster shape; wherein a wafer [not numbered but seen in the prior art as “wafer”) in any one of the loadlock chambers (131) is transferred to the test chamber (101a-101d) through the transfer chamber (141) by the transfer unit (142), and a control module (controller 144) configured to control operations of the transfer chamber (141), the loadlock chambers (131) and the test chambers (101a-101d), wherein the control module (144) provides the transfer chamber (141) with an internal pressure substantially the same as an internal pressure of the test chamber (101a-101d) when the wafer[not numbered] is transferred between the transfer chamber (141) and the test chamber (101a-101d), and the control module (144) provides the transfer chamber (141) with an internal pressure substantially the same as an internal pressure of the loadlock chamber (131) when the wafer is transferred between the transfer chamber (141) and the loadlock chamber (131). Further, Kimura et al teaches that the addition of a controller is advantageous because it brings the wafer to the interior of predetermined one of the process units while carrying it on the arm and delivers it to the sample stage located in the internal processing chamber. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Shin et al by adding a controlller as taught by Kimura et al in order to bring the wafer to the interior of predetermined one of the process units while carrying it on the arm and delivers it to the sample stage located in the internal processing chamber.
Regarding claim 9, Shin et al disclose wherein the test chamber (100, 110, 120, 121, or 122) continuously has the cryogenic environment, and the test chambers (100, 110, 120, 121, or 122) are configured to sequentially perform the probe test.
Regarding claim 10, Shin et al disclose wherein each of the test chambers (100, 110, 120, 121, or 122) comprises a cooling tank (cooling chamber 141) and a pump configured [not shown but see paragraph [0022], lines 5-6 where it teaches the use of a turbo molecular pump] to provide the test chambers (100, 110, 120, 121, or 122) with the cryogenic environment.
Regarding claim 11, Shin et al disclose wherein each of the test chambers (100, 110, 120, 121, or 122) further comprises a flow sensor (cooling plate 142) configured to periodically sense an amount of a cooling source in the cooling tank (141).
Conclusion
Allowable Subject Matter
Claims 12-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 12, the primary reason for the allowance of the claim is due to a method of driving a semiconductor test system, the method comprising, in combination with other limitations, transferring the first wafer in the transfer chamber to a first test chamber among the test chambers in which a cryogenic probe test has not been performed; and performing the cryogenic probe test on the first wafer. Since claims 13-15 depend from claim 12, they also have allowable subject matter.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clark et al (US Pub No 2020/0083080) - This disclosure relates to a high volume manufacturing system for processing and measuring workpieces in a semiconductor processing sequence without leaving the system's controlled environment (e.g., sub-atmospheric pressure).
Lee et al (US Pub No 2018/0073131) - A substrate processing apparatus including a chamber accommodating a substrate; a substrate support in the chamber, the substrate support supporting the substrate; a gas injector to inject an oxidizing gas for oxidizing a metal layer to be disposed on the substrate; a cooler under the substrate to cool the substrate.
Zhang et al (US Pub No 2016/0345384) - Implementations described herein provide a method for processing a substrate on a substrate support assembly which enables both lateral and azimuthal tuning of the heat transfer between an electrostatic chuck and a substrate.
Kato (US Pub No 2008/0213082) - It is intended to prevent an increase in the quantity of particles on a test-piece substrate having undergone processing executed at a low temperature equal to or lower than 0.degree. C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858